 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    JERRY DILLINGHAM,                                 Case No. 1:18-cv-00507-AWI-SAB (PC)
10                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR ADMINISTRATIVE RELIEF
11           v.
                                                        (ECF No. 48)
12    N. EMERSON, et al.,
13                       Defendants.
14

15          Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action pursuant to 42 U.S.C. § 1983.

17          Currently before the Court is Plaintiff’s motion for administrative relief, filed on May 10,

18   2019. (ECF No. 48.) In his motion, Plaintiff states that, on March 12, 2019, he submitted his

19   objections to the undersigned’s February 12, 2019 Findings and Recommendations and consented

20   to proceed on “the Court’s screen 2d Amended Compl. Initial & new court declared findings of

21   additional cognizable claims against defendant Marsh, Wescoat, Jon Doe, i.e., Sgt. Loflen

22   supervisory claim[,]” but that he has not heard from the Court since his filing. (Id.) Plaintiff

23   asserts that he is worried that the Court has sent him follow-up documents, such as a ruling on his

24   March 12, 2019 objections, that he has not received. (Id.) The Court interprets Plaintiff’s motion

25   as a motion for case status.

26          Initially, the Court reminds Plaintiff that, generally, the Court will not respond in writing

27   to individual inquiries regarding the status of a case. (ECF No. 23, at 3-4.) However, given the

28   upcoming deadline for Plaintiff to file a third amended complaint if he chooses to, Plaintiff’s
                                                        1
 1   request for a case status update is GRANTED.

 2            Plaintiff is informed that, on March 18, 2019, the Court received his objections to the

 3   undersigned’s February 12, 2019 Findings and Recommendations recommending that certain

 4   defendants and claims be dismissed for failure to state a cognizable claim. (ECF No. 46.) On

 5   May 3, 2019, the District Judge issued an order adopting in full the February 12, 2019 Findings

 6   and Recommendations, dismissing with prejudice Plaintiff’s official capacity claim against

 7   Defendant Kernan, dismissing without leave to amend Plaintiff’s conspiracy and action for

 8   neglect to prevent claims, and dismissing without leave to amend Plaintiff’s conditions of

 9   confinement claim against Defendants Ibarra, Sherman, and Kernan. (ECF No. 47.) The District

10   Judge granted Plaintiff thirty (30) days from the date of service of his order, in which to file a

11   third amended complaint that is consistent with his order and the February 12, 2019 Findings and

12   Recommendations. (Id. at 3.) If Plaintiff fails to file a third amended complaint within thirty (30)

13   days from the date of service of his order, leave to amend will be revoked without further notice

14   and the case will proceed only on the claims found to be cognizable in Plaintiff’s second amended

15   complaint. (Id.) Since the District Judge’s May 3, 2019 order was served on Plaintiff by mail on

16   May 3, 2019, Plaintiff currently has leave to file a third amended complaint on or before

17   Wednesday, June 5, 2019.

18            The Court has issued no other orders in Plaintiff’s case. Further, so long as Plaintiff keeps

19   the Court apprised of his current address, Plaintiff will receive copies of all Court decisions which

20   might affect the status of his case. Accordingly, Plaintiff’s motion for case status, (ECF No. 48),
21   is GRANTED, as set forth above.

22
     IT IS SO ORDERED.
23

24   Dated:     May 13, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
